Citation Nr: 0326322	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  03-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for hearing loss.

Entitlement to an initial (compensable) rating for service-
connected hyperacidity with reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1941 to 
September 1945.  The veteran was a prisoner of war (POW) in 
Germany from December 1942 to May 1945. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from December 2002 and February 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The December 2002 rating decision 
granted service connection for hyperacidity with reflux, and 
assigned a non-compensable evaluation, effective July 20, 
2001.  The February 2003 rating decision denied the veteran's 
claim seeking entitlement to service connection for hearing 
loss.  


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service.

2.  The veteran has current sensorineural hearing loss.

3.  The veteran's current hearing loss resulted from his 
exposure to acoustic trauma while in service. 

4.  The veteran's service-connected hyperacidity with reflux 
is productive of abdominal symptoms, including pyrosis and 
regurgitation.  It is not productive of dysphagia or arm 
pain.


CONCLUSIONS OF LAW

1.  A hearing loss disability was due to acoustic trauma 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2002).

2.   The criteria for entitlement to a disability rating of 
10 percent for the veteran's service-connected hyperacidity 
with reflux have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records could not be obtained.  
The RO's comprehensive efforts to obtain service medical 
records from the National Personnel Records Center (NPRC) and 
other sources were unsuccessful.      

On the veteran's DD 214 discharge form, the veteran received 
the European-African-Middle Easter Theater Ribbon with two 
Bronze Battle Stars.

According to his July 2001 claim for compensation, the 
veteran injured his ear in August 1942 while testing the 
intercom system in a tank.  The veteran was a communications 
officer in service.  While wearing earphones, he was exposed 
to a loud whistling noise.  Blood subsequently began to run 
out of his ear, and the veteran experienced severe head pain.  
The veteran stated that he was subsequently treated at the 
First Armored Regiment Infirmary, Belfast, North Ireland.

The veteran also related in his claim that he was exposed to 
loud explosions in November 1942.  Following an artillery 
barrage near Oran, Algeria, North Africa at the time, the 
veteran experienced ear pain.  He stated that he was treated 
in the field.  Later that same month, bombs were dropped 
around the veteran near Tunis, North Africa.  He claimed that 
the resulting explosions caused intense pain in his ear.
As a POW in German camps from 1943 to 1945, the veteran 
stated that his ear lobe became frost bitten.

According to the veteran's July 2001 claim for compensation, 
the veteran also experienced stomach problems and ulcers 
after his discharge in 1946 to 1949.  Further stomach 
problems were experienced in 1951.  
The veteran was given an VA ear disease exam in May 2002.  
The examiner indicated that no active ear disease was 
present.  The examiner diagnosed the veteran with tinnitus 
aurum, and ordered an audiogram.  

In June 2002, the veteran received a VA POW protocol 
examination.  The veteran related a history of peptic ulcer 
disease since 1946 after having nausea and stomach pain, 
which started in prison camp.  The examining physician's 
assessment was that the veteran had a history of epigastric 
burning and a history of peptic ulcer disease.  He further 
noted that the veteran had a small reducible hiatal hernia 
with gastroesophageal reflux.  There was no evidence of 
peptic ulcer disease at the time.  The veteran's epigastric 
discomfort was most likely due to hiatal hernia and 
gastroesophageal reflux, which the physician believed was not 
related to the veteran's POW status.  A history of hearing 
loss was also noted during the June 2002 protocol exam. 

In the July 2002 rating decision, service connection for 
tinnitus was granted, based on the veteran's reported August 
1942 ear injury.

The veteran was examined by private physician Dr. P. H. in 
September 2002.  The veteran related that he was treated for 
ulcers after service and had been using antacids on a regular 
basis to try to manage his hyperacidity.  The physician's 
impression was that the veteran had hyperacidity with 
probable reflux.  

Dr. T. V. examined the veteran in October 2002.  The veteran 
related that while in service, a loud noise was presented to 
his right ear while he was wearing a tank helmet, resulting 
in severe pain with bloody otorrhea.  The October 2002 
audiological evaluation revealed the following pure tone 
thresholds, in decibels:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
4000
8000
RIGHT
25
45
55
80
85
LEFT
15
45
45
70
75
Dr. T. V.'s impression #1 was that the veteran had bilateral 
sensorineural hearing loss as shown on the audiogram.   Dr. 
T. V.'s impression #2 was a diagnosis of tinnitus with 
imbalance, and that it was very likely that both of these 
were related to the service incident involving his right ear, 
as described above.

The veteran received a December 2002 VA ear disease 
examination.  He claimed that, at times, he would feel like 
he was swaying side to side, for a split second.  He claimed 
this feeling started after noise exposure in service.  The 
examining physician diagnosed the veteran with tinnitus 
aurium and bilateral sensory neural loss.  According to the 
exam report, the physician believed that the tinnitus may 
have started as per the noise exposure in service.  Regarding 
the hearing loss, the physician stated that the veteran's 
hearing test report has the pattern of presbycusis (The 
veteran brought a hearing test report, from an audiological 
test performed earlier by his ENT physician, with him to the 
December 2002 VA exam.  The report showed a symmetrical 
sloping loss more pronounced in the mid and higher 
frequencies).

The veteran was seen again in December 2002 VA for an audio 
examination.  The veteran related a significant history of 
military noise exposure, and a history of limited 
occupational, industrial noise exposure for 35 years.  The VA 
examiner found the veteran's tympanic membranes intact, and 
middle ear function was considered normal.  Moderate-to-
severe, sensory hearing loss from 1000 to 4000 hertz in the 
right ear was reported, and mild, sloping-to-severe, sensory 
hearing loss from 500 to 4000 hertz in the left ear was 
reported.  The VA examiner noted that in the veteran's 
October 2002 audio examination, Dr. T. V. attributed the 
veteran's tinnitus and imbalance to military service, and did 
not attribute the veteran's hearing loss to military service.    







Analysis

	I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the December 2002 and April 
2003 Statements of the Case.  In these documents, the RO also 
provided notice of what evidence it had considered.    
 
In both April 2002 and December 2002, the RO sent the veteran 
a VCAA letter.  In these letters, the RO asked the veteran to 
tell it about any additional evidence he wanted obtained.  
The letters told the veteran that the RO was required to make 
reasonable efforts in obtaining relevant records and to 
inform the veteran about the attempts.  Throughout the appeal 
and in the VCAA letters, the veteran has been asked to 
provide VA with information about other evidence that might 
be available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.  38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  
 
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
However, in the particular facts of this case, the 
application of 38 C.F.R. § 3.159(b)(1) to the claim has not 
resulted in disadvantage to the veteran.

With regard to the claim for service connection for hearing 
loss, a complete grant of the benefit sought on appeal is 
granted in this decision.  This decision also includes a 
favorable result in the claim for an increased rating for 
hyperacidity, although the grant of benefits is not 
necessarily complete, as a higher rating is possible.  
Nonetheless, the claim pertaining to hyperacidity has been 
fully developed.  Although the current appeal is based on the 
initial rating assigned for hyperacidity, the initial claim 
dates from July 2001, when the veteran filed a claim for 
service connection for "stomach problems."  It is important 
to note that the evidence used to rate the claim, including 
the VA examinations, was developed in the period following 
the initial claim for service connection.  In response to the 
veteran's July 2001 claim the RO sent the veteran a November 
2001 letter, in which the RO explained the information and 
evidence the veteran needed to provide in order to 
substantiate his claim.  The letter also explained what VA 
would do to assist him in obtaining the required information 
and evidence.  Although the November 2001 letter erroneously 
stated that the veteran needed to respond in 60 days, 
development of the claim continued over the course of the 
following year, with the veteran actively participating in 
that development.  For example, in March 2002 the veteran 
submitted a VA Form 21-4142 authorizing VA to obtain reports 
of his gastro-intestinal x-rays, and in May 2002 and June 
2002 the veteran underwent a VA examinations.   As late as 
October 2002, the veteran submitted a statement providing 
information about treatment he had received from private 
physicians.  Thus, despite the misleading time limit stated 
in the November 2001 letter, development of the claim 
continued for a year.  Furthermore, the veteran was not only 
aware of the contining development of the record, but 
actively participated in the development.  Because the 
veteran was aware that the development of the evidentiary 
record with regard to his hyperacidity was not limited to the 
60 day period specified in the faulty letter of November 
2001, the veteran's claim was not disadvantaged as a result 
of the misleading statement.

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
evidence of record contains competent medical evidence to 
decide each claim.  There is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claims.  In short, the requirements under the VCAA have been 
met, and the Board will proceed with appellate disposition.  


II.	Service connection for hearing loss.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

The question that must be answered is whether the veteran's 
current hearing disorder, specifically high frequency 
sensorineural hearing loss, is related to service.  
For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2002).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that when an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

In this case, the October 2002 audiological examination 
clearly shows that the veteran has impaired hearing under 38 
C.F.R. § 3.385.  The evidence indicated that the veteran has 
auditory thresholds of 40 or greater at the frequencies 1000, 
2000 and 4000 hertz.  

Regarding exposure to acoustic trauma in service, the 
evidence shows that the veteran was in the Army in World War 
II, and that he claimed that he injured his ear in August 
1942 after being exposed to a loud whistling noise while 
testing an intercom system.  The veteran also related that he 
had ear pain following exposure to an artillery barrage and 
bomb explosions in November 1942.  It is noted that the RO 
has already conceded combat exposure in the July 2002 rating 
decision granting service connection for tinnitus.  It is 
also pointed out that the veteran was awarded two Bronze 
Battle Stars which may be indicative of combat.  Although the 
record is not completely clear in this regard, granting the 
benefit of the doubt to the veteran, it is conceded that the 
veteran was exposed to acoustic trauma in service.  

The remaining requirement in order to grant service 
connection is a medical nexus between current hearing loss 
and exposure to acoustic trauma in service.  The VA examiner 
indicated in the December 2002 ear disease exam that the 
veteran's hearing test report showing high frequency hearing 
loss has the "pattern of presbycusis."  But, it is unclear 
what is meant by a "pattern" of presbycusis.  Therefore, 
the statement is ambiguous as to the etiology of the 
veteran's hearing loss.  Similarly, the VA physician in the 
December 2002 audio examination acknowledged the veteran's 
hearing loss, but does not conclusive state whether it is 
related to service.  The VA examiner merely notes his own 
interpretation of Dr. T. V.'s October 2002 audio examination.
  
While there is substantial medical evidence that weighs 
against the veteran's claim, there is also significant 
evidence that supports the claim.  In the veteran's October 
2002 private audio examination, Dr. T. V.'s impression #1 was 
that the veteran had bilateral sensorineural hearing loss.  
His impression #2 was a diagnosis of tinnitus with imbalance, 
and that it was very likely that both of these were related 
to the service incident involving the loud noise exposure to 
his right ear in August 1942.  Therefore, Dr. T. V.'s October 
2002 audiological evaluation can be interpreted as saying 
that the veteran's current bilateral sensorineural hearing 
loss resulted from the loud noise incident in service.  

Therefore, it is determined that the veteran's impaired 
hearing under 38 C.F.R. § 3.385 (2002) is related to the 
acoustic trauma to which he was exposed to in service.  
The Board finds that the various items of medical evidence 
weighing for and against the veteran's claim are at least in 
equipoise.  There is an approximate balance as to the 
positive and negative evidence of record.  Accordingly, 
pursuant to 38 C.F.R. § 3.102, the benefit of the doubt is 
granted to the veteran, and he is granted service connection 
for hearing loss.  
 
III.	Entitlement to an initial (compensable) rating for 
service-connected hyperacidity with reflux.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial December 2002 rating 
assigned following the grant of service connection.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions are affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20. 

In this case, the veteran was granted service connection for 
hyperacidity with reflux, effective from July 30, 2001.  The 
veteran is currently assigned a non-compensable rating under 
Diagnostic Code 7399-7346.  Hyperacidity with reflux is a 
disability not specifically listed in the rating schedule, 
but it is closely related to hernia hiatal.  Therefore, it is 
rated analogous to hernia hiatal, a disability listed under 
Diagnostic Code 7346.  

Diagnostic Code 7346 provides that a non-compensable rating 
is assigned unless there are two or more of the symptoms for 
the 30 percent evaluation of less severity.  
A 10 percent evaluation is warranted with two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent evaluation is warranted by symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

After a  review of the evidence of record, the Board 
concludes that an increase to 10 percent evaluation is 
justified, based on the criteria in Diagnostic Code 7346, as 
discussed below.

The objective findings of record show that the veteran has 
complained of stomach problems since his time in service.  
Records from April 1952 documented the veteran's history of 
peptic ulcer, and his complaints of weight loss, weakness and 
burning in the chest at the time.  The veteran's May 2002 VA 
protocol exam indicated the veteran's abdominal pain, hiatal 
hernia and reflux esophagitis.  Daily epigastric burning was 
noted as well.  His June 2002 VA POW examination documented 
continued stomach pains, as well as a small reducible hiatal 
hernia with gastroesophageal reflux.  A private examination 
in September 2002 given by 
Dr. P. H. reiterated the abdominal reflux pain experienced by 
the veteran.  In sum, given that the veteran has had at least 
two of the symptoms (pyrosis and regurgitation) of the 30 
percent evaluation per Diagnostic Code 7346, the Board 
concludes that an increase to 10 percent evaluation is 
justified.

It should be noted, however, that a 30 percent evaluation for 
the veteran is not justified.  The veteran's May 2002 VA exam 
indicated that there was no abdominal tenderness, and no 
evidence of peptic ulcer disease at the time.  Furthermore, 
there is no evidence of record that the veteran has suffered 
"dysphagia" or had difficulty in swallowing in the past.  
For a 30 percent evaluation, a finding of "persistently 
recurrent epigastric distress" shall be accompanied "with 
dysphagia, pyrosis and regurgitation."  All of the necessary 
symptoms and conditions to support a 30 percent evaluation 
are not present in the evidence of record. 

In conclusion, the Board finds that the evidence is in 
equipoise and it justifies the finding of a greater original 
rating, after the initial non-compensable award of service 
connection for hyperacidity with reflux.  The Board also 
finds that the preponderance of the evidence is against a 30 
percent evaluation.  

Therefore, an increase to 10 percent evaluation for the 
veteran's service-connected hyperacidity with reflux is 
warranted.  


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to an initial rating of 10 percent for service-
connected hyperacidity with reflux is warranted. 



____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



